DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA ..

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21, 2021 has been entered.

Response to Arguments
The amendment filed April 21, 2021 has been entered. Claims 8-10, and 12-13 are pending in the application. All of these claims have been amended. Claim 8 and 13 have been amended. Claims 1-7, 11, and 14 have been canceled. The remaining claims were previously presented. Claim 8 is the only pending independent claim.
The interpretation of the claims under 35 U.S.C. §112(f), made in the Final Rejection dated December 22, 2020, is withdrawn because the pending claims now recite purely a method. There is no “means plus function” language to invoke 112(f) anymore, because there is no “means” whatsoever recited in the pending claims. 
Final Rejection dated December 22, 2020, for reciting a processor is withdrawn because the pending claims no longer recite a processor. 
The rejection of the claims under 35 U.S.C. §112(a), made in the Final Rejection dated December 22, 2020, regarding the “plan[e] view” is withdrawn but a 112(b) rejection has been written because “plane view” is not fully defined in claim 13.  
The rejection of the claims under 35 U.S.C. §112(a), made in the Final Rejection dated December 22, 2020, regarding the phrase “recognized by the camera” is withdrawn because the claims no longer recite that phrase.
The rejection of the claims under 35 U.S.C. §112(b), made in the Final Rejection dated December 22, 2020, regarding the phrase “recognized by the camera” is withdrawn. The arguments made in the earlier Response to Arguments dated September 30, 2020 on page 7 and the top of page 8 are persuasive in part. Mainly, the examiner finds the inherency argument and case law cited partly persuasive, yet not to the extent to justify citing a processor or other piece of hardware not explicitly cited in the disclosure as was previously done in this case. What the examiner wrote on page 11 of the Final Rejection dated December 22, 2020 was true, namely that “no computer hardware, computer readable storage media, or executable code stored on such hardware is cited anywhere in the specification.” Yet, the claims as presently presented do no cite any specific hardware such as a processor, and merely need the items of Fig. 1 to perform the method, and those items are sufficient structure.
The applicant argues in the Remarks dated April 21, 2021 that Gutmann does not teach claim 8 as currently amended. Specifically, the applicant argues that Gutmann 
Rather, the examiner cited Fig. 4D and paragraph 0088. Paragraph 0088 teaches that “Fig. 4D is an example of detecting a flat surface slanting with respect to the detecting device,” and that Fig. 4D “is elliptical with a horizontal major axis D1 and a vertical minor axis D2.” Based on these diameters the system recognizes the ellipse as “slanted with respect to the direction of travel of an output laser beam 332 such that one of the left side or the right side is closer to the camera 320 than the other side.” 
The applicant further argues in the Remarks dated April 21, 2021 that in Fig. 4D of Zeviar, D1 is not “less than” D2, as claim 8 of the instant application teaches. Claim 8 now defines the first radius as the “vertical” one, and the second radius as the the first radius is greater than the second radius when the object moves near the vehicle in a direction diagonal to a travel direction of the vehicle.” The specification refers to this in page 11, line 24 through page 12 line 3 and Fig. 3B and Fig. 4. 
Does this get around the Zeviar reference in this particular limitation? It seems in Zeviar that the horizontal radius in Fig. 4D is the greater one. D1 is greater than D2, not the other way around.  To determine if Zeviar is still good art, first consider that claim 8 requires that a “vertical” radius of a recognized wheel shape must be larger than a “horizontal” radius. Furthermore, claim 8 states that the movement angle of the object is determined by these radii in a case in which the object with the recognized wheel shape travels “in a direction diagonal to a travel direction of the vehicle.” One such situation is shown in Fig. 2A of the instant application, in which a bicycle is traveling diagonally to the movement direction of the vehicle. But how well do the figures of the instant application match up with this case of a bicycle traveling diagonally with respect to the vehicle? Fig. 3B, as stated on page 18 of the specification of the instant application, shows a recognized wheel shape that is travelling diagonally to a vehicle. The direction of travel is not shown, but it would be perpendicular to both r and R. In other words, the bicycle is directly in front of the vehicle. 
Fig. 4 of the instant application shows a similar situation, except when “looked at from above” as taught on page 19 of the instant application. Here the diagonal angle is clear. The direction of travel of the bicycle is along the hypotenuse of the triangle. And, again, the bicycle is directly in front of the vehicle. 

This is important because the instant application never says that the vehicle must be directly behind the object, or directly to one side. The application never says that the when not directly behind or to the side, the claimed method resolves the coordinate systems to still come up with a direction of travel. There is at least one case where the object could be to neither directly in front nor directly behind. What would happen then? What would happen if the vehicle was viewing the object from a line perpendicular to line AC and passing through point O of Fig. 4, while the vehicle was travelling straight, parallel to line CD? Can the sensor only detect obstacles straight ahead? This seems doubtful based on Fig. 2A. But if the sensor can detect objects that are not directly in front or directly to the side of the vehicle, how does the system and method determine the direction of the wheel? In other words, how does the vehicle actually determine the direction of travel of the bicycle in Fig. 2A since the vehicle is not directly behind the bicycle and therefore the idealized situation of Fig. 4 does not apply? 
These cases indicate that Zeviar can still apply. To strengthen that view, consider Okada et al. (US2016/0251030 A1). Okada teaches detecting wheel angles using a camera and radii of an ellipse. The purpose of doing this is to compare the steering angle to the detected angle for maintenance purposes (see paragraph 0003), but for a person looking to solve the problem of how to determine a wheel angle using a camera, i.e. the same problem as the instant application, one would be drawn to Okada, and 
 In Okada, a camera is mounted on a side view mirror looking down and toward a tire. Although the tire is Okada is attached to the vehicle whose camera the tire is pointed at, as shown in Fig. 1, the situation could be similar to other systems in which the camera is mounted on a host vehicle with the camera pointed down and toward a tire mounted on a nearby adjacent vehicle. In Fig. 4D of Okada, a camera detects a wheel angle using a major and minor diameter of an ellipse. Okada shows that there are cases in which the minor axis is the vertical axis and the major axis is the one perpendicular to that in the ellipse. In other words, Okada, Fig. 4D shows something nearly identical to Zeviar, Fig. 4D. 
How does Fig. 4D of Okada compare to Fig. 4 of the instant application? In Fig. 4D there is a major axis, which is the wheel axis perpendicular to the one labeled “b”. Paragraphs 0053 refer to this as the “long side length a.” The paragraph refers to a “long side length a and the short side length b of the ellipse” and teaches that “the shape of the detected ellipse” changes “depending on the steering angle.” The steering angle in Okada is determined by 
Basically, the system looks at a wheel, performs mathematical calculations involving the diameters of the ellipse of the wheel as seen from the camera that is offset from the wheel, and determines the wheel angle based on the ellipses. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-10, and 12-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
 Claim 8 recites, in part:
wherein the determining a movement angle of the object comprises 
determining the movement angle of the object using 
the first radius, which is a vertical radius of the recognized shape of the wheel, and 
the second radius, which is a horizontal radius of the recognized shape of the wheel, and 
the first radius is greater than the second radius when the object moves near the vehicle in a direction diagonal to a travel direction of the vehicle.  

Detailed Action as Figure 1A. But as shown in Fig. 4 of the instant application (attached to this Detailed Action as Figure 1b), a top view looking downward on the wheel would make the vertical radius into a point O. In other words, whether R is in a vertical position or not all depends on the location of the sensor with respect to the object. The specification does not say that the sensor that detects the wheel must be at the exact same height as the center of the wheel. Indeed, that would be difficult to claim because bicycle tires and car tires come in different sizes. The specification also does not say that differences in perspective are somehow resolved using some system of coordinate transformations. 
The fact that the first radius is only the vertical radius is specific situations is further shown in Okada, Figure 4D (attached to this Detailed Action as Figure 2). The “first radius,” in the language of the instant application, is the major radius of the ellipse, but as Okada shows, this radius is not necessarily the vertical radius. It depends on the location of the device recognizing the wheel. 
Fig. 4 of the instant application supports this point. Figure 4, which is attached to this Detailed Action as Figure 1b, shows that radius R is recognized by a camera sensor, as is radius r. Then the wheel angle Ɵ is determined based on a right triangle. But this requires that the wheel object be directly in front of the vehicle. Yet claim 8 never says that the vehicle must be directly behind the object. Therefore the claim lacks written description. Claim 13 tries to solve this problem by discussing a “plane view” that is 
Finally, even if the applicant were to roll claim 13 into claim 8, would the applicant really want a patent on just this single case, if it could be allowed? And if claim 13 were rolled into claim 8 would there still be a need to predict a collision point since the wheel 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8-10, and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “near” in claim 8 is a relative term which renders the claim indefinite.  The term "near" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. According to page 8 of the specification of the instant application it seems that “near” is essentially whatever the wheel recognizer 110 can recognize. However, there has been problems citing the wheel recognizer and no distance associated with its range is cited in the specification. Therefore, the applicant may consider replacing “near” with “adjacent to.” “Adjacent to,” in one definition, “adjacent” does not refer to a distance but only refers to having a common angle and one side in common, which is supported by Figs. 2B and 2A (which . 
Claim 8 also recites the words “vertical” and “horizontal”. These are relative terms. Vertical and horizontal as compared to what? Page 19 of the specification refers to Fig. 4 and the wheel shaped “looked at from above.” In that case the “horizontal radius” is the one represented by the abscissa. Yet a radius on the ordinate is not found. Fig. 3B has a radius on both the abscissa and ordinate. In that view the vertical and horizontal are apparently determined by looking at the wheel from the side yet diagonally. For examination purposes, the terms vertical and horizontal will be interpreted to mean abscissa and ordinate as shown in Fig. 3B of the drawings. 
Claim 13 is uses the phrase “plane view” but the view is not fully defined in the claim so the term is relative. The claim recites in part “a plane view perpendicular to a travel direction of a vehicle.”  The phrase is not found in the specification, but when one puts Figs. 3B and 4 together one understands the view claim 13 is attempting to articulate. Page 19 of the specification refers to Fig. 4 and the wheel shaped “looked at from above.” The examiner believes the “plane view” being referred to in claim 13 is the view of the recognized wheel shape of Fig. 3B. That is the view the wheel shape would have when the wheel is traveling diagonal to the direction of travel of the vehicle and the wheel is directly in front of the vehicle. Basically, Fig. 3B would be what a driver sees when looking straight ahead and seeing a wheel cutting diagonally across the driver’s vehicle’s path. For examination purposes, this is how claim 13 will be interpreted, but an additional phrase must be added to claim 13 to fully define the plane. Perhaps .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gutmann (U.S. Pat. Pub. No. US2018/0229724 A1) in view of Okada et al. (US2016/0251030 A1) in further view of Cohen  et al. (US2017/0371345 A1). 

Regarding claim 8, Gutmann teaches:
A method of determining a collision point of a vehicle, the method comprising: 
acquiring an image of a wheel of an object moving near the vehicle (see Gutmann, paragraph 0038 for various sensors, including a camera, that “detects objects and their characteristics such as location, orientation, size, shape, type, direction and speed of movement.” See Figs. 8 for an object, item 420, moving near the vehicle, item 100. See Figures 5A and 5B for recognizing sides of the object. See Figs. 6A and 6B and paragraph 0056 for picking out a wheel in particular.); 
recognizing a shape of the wheel in the acquired image (see Gutmann, Figs. 6A and 6B and paragraph 0056, for recognizing a wheel.); and 
determining, a movement angle of the object using a first radius see Gutmann, Figs. 6A and 6B and paragraph 0056, for recognizing a wheel. See also Fig. 7 and paragraphs 0057-0059 for the movement angle and plane.); 
determining, a time point of collision between the vehicle and the object (see Gutmann, paragraphs 0062-0063. The system determines a “trajectory” and “heading and speed” of a nearby object and then allows the host vehicle to react. Paragraph 0063 teaches that a host vehicle may have to stop or change lanes to “avoid a collision.” These decisions are made if the object will get “too close” to the host vehicle within a predetermined amount of time.); and 
outputting, a warning message or controlling, a velocity of the vehicle when a time period from a current time point to the time point of collision is a preset threshold value or less (see Gutmann, paragraph 0063 for the host vehicle controlling the vehicle or issuing a notification to the driver if the object will enter the lane of the host vehicle “within a predetermined period of time, for instance 1 second.”), 
Yet Gutmann does not appear to explicitly further teach:
determining, a movement angle of the object using a first radius and a second radius of the recognized shape of the wheel;
wherein the determining a movement angle of the object comprises 
determining the movement angle of the object using 
the first radius, which is a vertical radius of the recognized shape of the wheel, and 
the second radius, which is a horizontal radius of the recognized shape of the wheel, and 
the first radius is greater than the second radius when the object moves near the vehicle in a direction diagonal to a travel direction of the vehicle.  
acquiring, at least one of a longitudinal direction speed and a lateral direction speed of the object based on the movement angle of the object; 
However, Okada teaches:
determining, a movement angle of the object using a first radius and a second radius of the recognized shape of the wheel (see Okada, Fig. 4D and paragraph 0054 for “steering angle ƟR”. Fig. 4 is attached to this Detailed Action as Figure 2 below.  In Fig. 4D there is a major axis, which is the wheel axis perpendicular to the one labeled “b”. Paragraphs 0053 refers to this as the “long side length a.” The paragraph refers to a “long side length a and the short side length b of the ellipse” and teaches that “the shape of the detected ellipse” changes “depending on the steering angle.”);
wherein the determining a movement angle of the object comprises 
determining the movement angle of the object using 
the first radius, which is a vertical radius of the recognized shape of the wheel (see Okada, Fig. 4D. In this figure, the major axis of the ellipse is recognized. The major axis of the ellipse is the axis perpendicular to the one labeled “b”. Paragraphs 0053 refers to this as the “long side length a.” The paragraph refers to a “long side length a and the short side length b of the ellipse.” The first radius, is the “vertical radius” when the wheel object is directly in front of the vehicle.), and 
the second radius, which is a horizontal radius of the recognized shape of the wheel (see Okada, Fig. 4D. In this figure, the minor axis of the ellipse is recognized. The minor axis of the ellipse is the one labeled “b”. Paragraphs 0053 refers to “the short side length b of the ellipse”), and 
the first radius is greater than the second radius when the object moves near the vehicle in a direction diagonal to a travel direction of the vehicle.  (see Okada, paragraph 0053 for a “long side length a and the short side length b of the ellipse.” For “when the object moves near the vehicle in a direction diagonal to a travel direction of the vehicle” see the 112(b) rejection.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Gutmann to add the additional features of determining, a movement angle of the object using a first radius and a second radius of the recognized shape of the wheel; wherein the determining a movement angle of the object comprises determining the movement see Okada, paragraph 0046 for using a camera to detect a wheel angle. Okada teaches detecting wheel angles using a camera and radii of an ellipse. A person looking to solve the problem of how to determine a wheel angle using a camera, i.e. the same problem as the instant application, would be drawn to Okada. Because Okada and the instant application face the same problem of how to use a camera to determine a wheel angle there would be motivation to use it and combine it with other references. 
And Cohen teaches: 
acquiring at least one of a longitudinal direction speed and a lateral direction speed of the object based on the movement angle of the object (see Cohen Fig. 16B for a vehicles wheels being recognized along with the speed and direction of the wheels. See paragraph 0177 for determining a “direction and speed” of another vehicle based on the optical recognition techniques disclosed by Cohen. See paragraph 0243 for this applying to the case depicted in Fig. 16B in which the forward vehicle is moving into the lane of the host vehicle. In general see Cohen, paragraph 0203 for a “image capture device” obtaining an image and inputting it into the system 100. See paragraph 0204 for the system drawing an “ellipses” within the box. An ellipse, by definition, is a geometric form with major and minor radii. It is clear from Figs. 11 and 12 that items 1102, 1104, and 1202, are not circles, but ellipses. See paragraph 0237-238 for “determining ellipses marking the wheels of one or more vehicles,” then using those ellipses to “track the motion of an identified wheel component of a vehicle over time.” See paragraph 0248 for measuring a tire to “identify an indicator of a position change of the at least one feature”.  These features can change over time as taught in paragraph 0244. See Fig. 17, step 1708 for responding to the motion of the other vehicle by adjusting the speed and direction of the host vehicle. Finally, Cohen teaches identifying a vertical radius in paragraph 0250 by teaching “estimating a distance to the tire using a ground plane”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Gutmann and Okada to add the additional features of acquiring at least one of a longitudinal direction speed and a lateral direction speed of the object based on the movement angle of the object, as taught by Cohen. The motivation for doing so would be to make directional or velocity changes to the host vehicle to avoid collision, as recognized by Cohen (see Fig. 17, step 1708, and paragraph 0251).  

 

    PNG
    media_image1.png
    161
    121
    media_image1.png
    Greyscale

Figure 1a – Instant Application, Figure 3A (from the Drawings Filed Sept. 20, 2018)

    PNG
    media_image2.png
    535
    397
    media_image2.png
    Greyscale

Figure 1b - Instant Application, Figure 4 (from the Drawings Filed Sept. 20, 2018)


    PNG
    media_image3.png
    349
    284
    media_image3.png
    Greyscale




Regarding claim 12, Gutmann, Okada, and Cohen teach the method of claim 8.
Gutmann further teaches: 
A method wherein the determining a movement angle of the object comprises determining the movement angle of the object using the first radius, which is a longest one of radii of the recognized shape of the wheel (see Fig. 6A and paragraphs 0057-0058).  
Yet Gutmann does not further teach: everything else in claim 12. 
However, Okada further teaches:
A method wherein 
the determining a movement angle of the object comprises determining the movement angle of the object using the first radius, which is a longest one of radii of the recognized shape of the wheel, and the second radius, which is a shortest one of radii of the recognized shape of the wheel (see Okada Fig. 4D and paragraphs 0053-0054).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as taught by Gutmann, Okada, and Cohen to add the additional features of a method wherein the determining a movement angle of the object comprises determining the movement angle of the object using the first radius, which is a longest one of radii of the recognized shape of the wheel, and the second radius, which is a shortest one of radii of the recognized shape of the wheel, as taught by Okada. The motivation for doing so would be to solve the 
The rejection made for this claim on the previous Detailed Action could also still be used.

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Okada in further view of Cohen in further view of Aimura et al. (U.S. Pat. Pub. No. US2012/0320212 A1).
Regarding claim 9, Gutmann, Okada, and Cohen teach the method of claim 8.
Gutmann further teaches:
A method wherein the wheel recognizer is further configured to select a shape of a wheel closest to a travel path of the vehicle among the plurality of wheels (see Gutmann, paragraph 0057 for the “perception system” identifying the wheel “closest to the front of the vehicle according to the heading of the vehicle.” See paragraph 0064 for the system identifying “data points corresponding to wheels.”) 
	Yet Gutmann, Okada, and Cohen do not explicitly further teach everything else in claim 9.
	However, Aimura teaches:
A  method wherein when shapes of a plurality of objects are recognized the system is further configured to select an object closest to a travel path of the vehicle among the plurality of objects (see Aimura, Fig. 5(a), Fig. 4, and paragraphs 0100-0101 and 0103).
see paragraph 0070).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as taught by Gutmann, Okada, and Cohen to add the additional features of a method wherein when shapes of a plurality of objects are recognized the system is further configured to select an object closest to a travel path of the vehicle among the plurality of objects, as taught by Aimura. In Aimura, the objects could be wheels or other items. The motivation for doing so would be to quickly identify objects and warn a driver of a vehicle about a particular object to which the driver should pay attention, as recognized by Aimura (see paragraphs 0008, 0011, and 0014).
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Okada in further view of Cohen in further Zeviar et al. (U.S. Pat. Pub. No. Organic Chemistry Tutor, “Trigonometry for Beginners!” (YouTube video), uploaded on July 25, 2017 by user “Organic Chemistry Tutor,”. Retrieved from Internet on July 29, 2020: https://www.youtube.com/watch?v=PUB0TaZ7bhA.)

Regarding claim 10, Gutmann, Okada, and Cohen teach the method of claim 8.
Yet Gutmann, Okada, and Cohen do not appear to explicitly further teach:
A method wherein 
the determining a movement angle of the object comprises determining the movement angle of the object using a right-angled triangle having the first radius as a hypotenuse and the second radius as another side. 
Yet Zeviar further teaches a method wherein:
the angle calculator calculates the movement angle of the object (see Figs. 4D and 4E and paragraphs 0088-0089, which teach using the major and minor axis “to determine an angle between the perpendicular surface and the slanting surface.”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as taught by Gutmann, Okada, and Cohen to add the additional features of a method wherein: the angle calculator calculates the movement angle of the object, as taught by Zeviar. The motivation to do so would be to determine the angle of the triangle, and therefore the angle of the direction of travel of the object, as recognized by Zeviar (see paragraphs 0088-0089) and ultimately determine if the vehicle needs to be stopped, as recognized by Zeviar (see paragraph 0122). 
And The Organic Chemistry Tutor teaches:
the angle calculator calculates the movement angle of the object using a right-angled triangle having the first radius as a hypotenuse and the second radius as another side (see Organic Chemistry Tutor, “Trigonometry for Beginners!” (YouTube video), uploaded on July 25, 2017 by user “Organic Chemistry Tutor,”. Retrieved from Internet on July 29, 2020: https://www.youtube.com/watch?v=PUB0TaZ7bhA. In particular see the video at 16:57 which approximates Fig. 4 of the instant application.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as taught by Gutmann, Okada, Cohen, and Zeviar to add the additional features of determining a movement angle using the hypotenuse and another side of a right triangle. The motivation to do so would be to determine the angle of the triangle, and therefore the angle of the direction of travel of the object. 
Gutmann teaches towards this in Figure 7 and paragraph 0059. Note that the data points referred to in this paragraph are partly from the radius R mentioned in paragraph 0057 and shown in Figure 6A. 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.


Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Okada in further view of Cohen in further Zeviar.

Regarding claim 13, Gutmann, Okada, and Cohen teach the method of claim 8.
Gutmann further teaches: 
A method wherein the determining a movement angle of the object comprises determining the movement angle of the object using the first radius of the recognized shape of the wheel in a plane perpendicular to a travel direction of the vehicle (see Gutmann figure 7 and paragraphs 0057-0059 and especially paragraph 0059 for the plane 710 being based off of points, which include the radius R, and for 90-Ɵ being in the plane view perpendicular to the direction of travel of the vehicle. See Fig. 6B and arrow 620 and paragraph 0057 for the heading of the box 420.). 
Yet Gutmann, Okada, and Cohen do not appear to explicitly further teach: everything else in claim 13.
Yet Zeviar further teaches:
A method wherein the determining a movement angle of the object comprises determining the movement angle of the object using the first radius and the second radius of the recognized shape of the wheel in a plane perpendicular to a travel direction of the vehicle (see Figs. 4D and 4E and paragraphs 0088-0089, which teach using the major and minor axis “to determine an angle between the perpendicular surface and the slanting surface.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Gutmann, Okada, and Cohen to add the additional features of a method wherein the determining a movement angle of the object comprises determining the movement angle of the object using the first radius and the second radius of the recognized shape of the wheel in a plane perpendicular to a travel direction of the vehicle, as taught by Zeviar. The motivation for doing so would be to calculate the movement angle of the wheel and use that information to avoid collision thus improving the safety of the vehicle and its occupants, as recognized by Zeviar (see paragraph 0070).   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Higgins-Luthmann (US 2006/0184297 A1) teaches in at least paragraph 0033 taking images of wheels to determine wheel angles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841.  The examiner can normally be reached on M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665